DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for following reasons:
a)	it is unclear if a trench of Claim 3 is same as recess recited in Claim 1;
b) 	it is also unclear if aspect ratio of Claim 3 related to ratio between length and width  of the trench  or  ratio between depth and width of the trench. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims  1- 2 are  rejected under 35 U.S.C. 102(a)(1) as anticipated by Hiroi et al (US 2011/00530910) as evidenced by Takei et al ( US 2003/0146416) and/or "Wafer Fabrication", Article, Wikipedia. ( reference attached).
3.1.	Regarding Applicant's Claims 1-2 Hiroi disclosed method for forming and applying by spin coating ( spinner) anti-reflecting resist underlayer film ( see [0001], [0065]) on semiconductor substrate with following step of baking, wherein film obtained from composition comprising:
a) copolymer formed as result of reaction between compound containing  arylene radical and two epoxy groups ( see compound A, for example compound (b) – see [0012] and compound B as dicarboxylic acid containing disulfide bond  - see compound (i)  of [0012] and [0018] – this copolymer read on Chemical Formula of Claim 1. 
b)   cross-linkable compound and  catalyst (see [0025], [026],[0027] and [0028])
c)   solvent, “ cross-linkable” compound, catalyst (see [0025], [026],[0027] and [0028]) and a surfactant ( see [0030].
	Therefore, Hiroi disclosed copolymer comprising reaction product of identical chemical compounds as claimed by Applicant and also pointing out that composition is used for coating semiconductor substrate ( silicon wafer) to form same  anti-reflecting resist underlayer film by same method of spin coating as used by Applicant including step of forming resist pattern on a resist underlayer film ( see [0007]) as it required by Applicant Claim 2.
3.2.	Hiroi is silent with respect to specific features  as recess, trenches of holes of silicon wafer surfaces. However, silicon wafer inherently has trenches , recesses of holes on surface due to wafer fabrication method - see evidence provided by  Wikipedia or Takei ( Abstract) and anti-reflecting film used for filing those irregularity on the silicon wafer surface ( see Takei [0001]). 
Therefore,  Hiroi anticipated Applicant's claims 1 and 2  by applying same composition by same method to silicon wafer, which  inherently has recesses, trenches or holes  due to wafer fabrication process.
4.	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-3 are  rejected under 35 U.S.C. 103 as being unpatentable over Hiroi et al (US 2011/00530910) in view of Minigishi et al ( US 2012/0270157). 
4.1.	Regarding Applicant's Claims 1-3 Hiroi disclosed method for forming and applying by spin coating ( spinner) anti-reflecting resist underlayer film ( see [0001], [0065]) on semiconductor substrate with following step of baking, wherein film obtained from composition comprising:
a) copolymer formed as result of reaction between compound containing  arylene radical and two epoxy groups ( see compound A, for example compound (b) – see [0012] and compound B as dicarboxylic acid containing disulfide bond  - see compound (i)  of [0012] and [0018] – this copolymer read on Chemical Formula of Claim 1. 
b)   cross-linkable compound and  catalyst (see [0025], [026],[0027] and [0028])
c)   solvent, “ cross-linkable” compound, catalyst (see [0025], [026],[0027] and [0028]) and a surfactant ( see [0030].
	Therefore, Hiroi disclosed copolymer comprising reaction product of identical chemical compounds as claimed by Applicant, wherein copolymer may  comprising aromatic naphthalene type radical , which is beneficial for lithography ( see  [0009], [0027])  and has Molecular weight of several thousand ( for example, 5200, see [0044])  and also pointing out that composition is used for coating semiconductor substrate ( silicon wafer) to form same  anti-reflecting resist underlayer film by same method of spin coating as used by Applicant including step of forming resist pattern on a resist underlayer film ( see [0007]) as it required by Applicant Claim 2.
4.2.	Hiroi is silent with respect to specific features  as recess, trenches of holes of silicon wafer surface and method for filling trenches with specific dimensions.   
However, Minegishi  teaches that polymers, comprising naphthalene type aromatic radicals  of similar Molecular weight of 3000 to 10000  ( see Abstract,) used for gap-filling, planarizing of non-planar substrate and filling trenches or groves or vias  ( see [0027], [0109], [0113]) with preferable aspect ratio of 1 to 10 ( see [0114]), wherein substrate with size of 140 nm and depth of 1000 nm or less are exemplified ( see [0152], [0153])  in order to obtained anti-reflecting resist underlayer film by same method of spin coating with following step of baking. Note that characteristic dimensions and aspect ratio disclosed by Minegishi are  overlapping with dimensions claimed by Applicant. For example, depth is 500 nm , then due to aspect ratio 10, width (or diameter for vias) will be 50 nm – those dimensions are same as claimed by Applicant in Claim 3. ( note that with of  0.1 μm = 100 nm will lead  to depth in range from 500 nm to 1000 nm ; and width of 0.01 μm will lead to depth in range from 50 nm to 500 nm – see Applicant's claim 3 ).
4.3.	Therefore, it would be expected that  one of ordinary skill in the art can obtain and  use composition and anti-reflecting resist underlayer film prepared by method disclosed by Hiroi for filling gaps or trenches with characteristic dimensions of the  same range as claimed by Applicant per guidance provided by Minegishi  with reasonable expectation of success.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763    


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765